UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-7199


ROBBIE SUTTLES,

                  Petitioner - Appellant,

          v.

JUSTIN ANDREWS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-hc-02196-BO)


Submitted:   November 19, 2013               Decided: November 22, 2013


Before WYNN and      FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles   Robinson  Brewer,   Asheville,   North Carolina, for
Appellant.   Michael Gordon James, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robbie   Suttles,   a   federal    prisoner,   appeals   the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.       We have reviewed the record

and find no reversible error.         Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.     Suttles v. Andrews, No. 5:12-hc-

02196-BO (E.D.N.C. July 18, 2013).      We also deny Suttles’ motion

for the appointment of counsel.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                             AFFIRMED




                                  2